EXHIBIT 10.35

THE NEIMAN MARCUS GROUP, INC.

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

(Effective January 1, 2006)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE 1. INTRODUCTION

 

1

 

 

 

1.1

Purpose of Plan

 

1

1.2

Status of Plan

 

1

 

 

 

 

ARTICLE 2. DEFINITIONS

 

1

 

 

 

2.1

“Account”

 

1

2.2

“Affiliate”

 

1

2.3

“Base Pay”

 

1

2.4

“Bonus”

 

2

2.5

“Change in Control”

 

2

2.6

“Code”

 

4

2.7

“Committee”

 

4

2.8

“Company”

 

4

2.9

“Compensation”

 

4

2.10

“Discretionary Credit”

 

4

2.11

“Effective Date”

 

4

2.12

“Elective Deferral”

 

4

2.13

“Eligible Employee”

 

5

2.14

“Employer”

 

5

2.15

“ERISA”

 

5

2.16

“Matching Deferral”

 

5

2.17

“Maximum Savings Plan Deferral”

 

6

2.18

“Maximum Savings Plan Match”

 

6

2.19

“Participant”

 

6

2.20

“Plan”

 

6

2.21

“Plan Year”

 

6

2.22

“Retirement”

 

6

2.23

“Savings Plan”

 

6

2.24

“Year of Service”

 

6

 

 

 

 

ARTICLE 3. PARTICIPATION

 

7

 

 

 

3.1

Commencement of Participation

 

7

3.2

Continued Participation

 

7

 

 

 

 

ARTICLE 4. DEFERRALS AND CREDITS

 

7

 

 

 

4.1

Elective Deferrals.

 

7

4.2

Matching Deferrals

 

9

4.3

Discretionary Credits

 

10

 

 

 

 

ARTICLE 5. ACCOUNTS; INTEREST

 

10

 

 

 

5.1

Accounts

 

10

5.2

Interest

 

11

5.3

Payments

 

11

 

i


--------------------------------------------------------------------------------




 

ARTICLE 6. PAYMENTS

 

11

 

 

 

6.1

Election of Time and Form of Payment

 

11

6.2

Retirement and Other Termination of Employment

 

13

6.3

Death

 

14

6.4

Change in Control

 

14

6.5

Hardship Distributions

 

15

6.6

Changes in Time and Form of Payment

 

16

6.7

Withholding

 

16

6.8

Specified Employees

 

17

6.9

409A Income Inclusion

 

17

 

 

 

 

ARTICLE 7. COMMITTEE

 

17

 

 

 

7.1

Plan Administration and Interpretation

 

17

7.2

Powers, Duties, Procedures, Etc.

 

18

7.3

Information

 

19

7.4

Indemnification of Committee

 

19

7.5

Claims Procedure

 

19

 

 

 

 

ARTICLE 8. AMENDMENT AND TERMINATION

 

20

 

 

 

8.1

Amendments

 

20

8.2

Termination of Plan

 

20

8.3

Existing Rights

 

21

 

 

 

 

ARTICLE 9. MISCELLANEOUS

 

21

 

 

 

9.1

No Funding; Source of Payments

 

21

9.2

Nonassignability; Domestic Relations Order

 

21

9.3

Limitation of Participants’ Rights

 

22

9.4

Participants Bound

 

22

9.5

Receipt and Release

 

22

9.6

Governing Law

 

23

9.7

No Guarantee of Tax Consequences

 

23

9.8

Adoption by Other Employers

 

23

9.9

Headings and Subheadings

 

24

 

ii


--------------------------------------------------------------------------------


THE NEIMAN MARCUS GROUP, INC.
KEY EMPLOYEE DEFERRED COMPENSATION PLAN

(Effective January 1, 2006)


ARTICLE 1.  INTRODUCTION


1.1           PURPOSE OF PLAN.  THE EMPLOYERS HAVE ADOPTED THIS KEY EMPLOYEE
DEFERRED COMPENSATION PLAN AS A NONQUALIFIED DEFERRED COMPENSATION ARRANGEMENT
TO PROVIDE A MEANS BY WHICH CERTAIN ELIGIBLE EMPLOYEES MAY DEFER COMPENSATION.


1.2           STATUS OF PLAN.  THE PLAN IS INTENDED TO BE “A PLAN WHICH IS
UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF PROVIDING
DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES” WITHIN THE MEANING OF SECTIONS 201(2) AND 301(A)(3) OF ERISA AND IS
INTENDED TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A, AND SHALL BE
INTERPRETED AND ADMINISTERED IN A MANNER CONSISTENT WITH THOSE INTENTIONS.


ARTICLE 2.  DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:


2.1           “ACCOUNT” MEANS, FOR EACH PARTICIPANT, THE ACCOUNT ESTABLISHED FOR
HIS OR HER BENEFIT UNDER SECTION 5.1.


2.2           “AFFILIATE” MEANS ANY CORPORATION OR ORGANIZATION THAT TOGETHER
WITH AN EMPLOYER IS TREATED AS A SINGLE EMPLOYER UNDER SECTION 414(B) OR (C) OF
THE CODE.


2.3           “BASE PAY” MEANS THE BASE SALARY PAYABLE BY AN EMPLOYER TO AN
EMPLOYEE, INCLUDING AMOUNTS THAT WOULD HAVE BEEN PAYABLE TO THE EMPLOYEE AS BASE
SALARY BUT FOR AN ELECTION UNDER SECTION 125 OF THE CODE, A DEFERRAL ELECTION
UNDER THE SAVINGS PLAN, OR A DEFERRAL ELECTION UNDER THIS PLAN.


--------------------------------------------------------------------------------





2.4           “BONUS” MEANS AN ANNUAL CASH BONUS PAYABLE BY AN EMPLOYER TO AN
EMPLOYEE, INCLUDING ANY PORTION OF SUCH A BONUS THAT WOULD HAVE BEEN PAYABLE TO
THE EMPLOYEE BUT FOR AN ELECTION UNDER SECTION 125 OF THE CODE, A DEFERRAL
ELECTION UNDER THE SAVINGS PLAN, OR A DEFERRAL ELECTION UNDER THIS PLAN. 
HOWEVER, THE TERM “BONUS” SHALL NOT INCLUDE ANY AMOUNT ARISING FROM, OR PAID
UNDER OR IN CONNECTION WITH A LONG-TERM INCENTIVE PROGRAM, OR A STOCK
APPRECIATION RIGHT, STOCK OPTION, RESTRICTED STOCK OR STOCK UNIT, OR OTHER
EQUITY-BASED INCENTIVE AWARD, PLAN OR ARRANGEMENT.  NOTWITHSTANDING THE
PRECEDING, NO AMOUNT SHALL BE TREATED AS A “BONUS” UNLESS IT SATISFIES THE
CRITERIA FOR PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF CODE SECTION
409A.


2.5           A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE TAKEN PLACE FOR
PURPOSES OF THE PLAN UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER
THE EFFECTIVE DATE: (I) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY ON A CONSOLIDATED BASIS TO ANY PERSON OR GROUP OF
RELATED PERSONS FOR PURPOSES OF SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934 (A “GROUP”), TOGETHER WITH ANY CIC AFFILIATES THEREOF OTHER THAN TO A
MAJORITY STOCKHOLDER; (II) THE APPROVAL BY THE HOLDERS OF THE OUTSTANDING VOTING
POWER OF THE COMPANY OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION
OF THE COMPANY; (III) (A) ANY PERSON OR GROUP (OTHER THAN THE MAJORITY
STOCKHOLDER) SHALL BECOME THE BENEFICIAL OWNER (WITHIN THE MEANING OF SECTION
13(D) OF THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF COMMON STOCK REPRESENTING
MORE THAN 40% OF THE AGGREGATE OUTSTANDING VOTING POWER OF THE COMPANY AND SUCH
PERSON OR GROUP ACTUALLY HAS THE POWER TO VOTE SUCH COMMON STOCK IN ANY SUCH
ELECTION AND (B) THE MAJORITY STOCKHOLDER BENEFICIALLY OWNS (WITHIN THE MEANING
OF SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934), DIRECTLY OR
INDIRECTLY, IN THE AGGREGATE A LESSER PERCENTAGE OF THE VOTING POWER OF THE
COMPANY

2


--------------------------------------------------------------------------------





THAN SUCH OTHER PERSON OR GROUP; (IV) THE REPLACEMENT OF A MAJORITY OF THE BOARD
OF DIRECTORS OF THE COMPANY OVER A TWO-YEAR PERIOD FROM THE DIRECTORS WHO
CONSTITUTED THE BOARD OF DIRECTORS OF THE COMPANY AT THE BEGINNING OF SUCH
PERIOD, AND SUCH REPLACEMENT SHALL NOT HAVE BEEN APPROVED BY A VOTE OF AT LEAST
A MAJORITY OF THE BOARD OF DIRECTORS OF THE COMPANY THEN STILL IN OFFICE WHO
EITHER WERE MEMBERS OF SUCH BOARD OF DIRECTORS AT THE BEGINNING OF SUCH PERIOD
OR WHOSE ELECTION AS A MEMBER OF SUCH BOARD OF DIRECTORS WAS PREVIOUSLY SO
APPROVED OR WHO WERE NOMINATED BY, OR DESIGNEES OF, A MAJORITY STOCKHOLDER; OR
(V) CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANOTHER ENTITY
IN WHICH HOLDERS OF THE COMMON STOCK OF THE COMPANY IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTION HOLD, DIRECTLY OR INDIRECTLY, IMMEDIATELY
FOLLOWING THE CONSUMMATION OF THE TRANSACTION, LESS THAN 50% OF THE COMMON
EQUITY INTEREST IN THE SURVIVING CORPORATION IN SUCH TRANSACTION AND THE
MAJORITY STOCKHOLDER DOES NOT HOLD A SUFFICIENT AMOUNT OF VOTING POWER (OR
SIMILAR SECURITIES) TO ELECT A MAJORITY OF THE SURVIVING ENTITY’S BOARD OF
DIRECTORS. 

For purposes of this Section 2.5, the following terms shall have the following
meanings:

(a)           “CIC Affiliate” shall mean, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.

(b)           “Common Stock” shall mean the common stock of the Company, $0.01
par value per share.

(c)           “Majority Stockholder” shall mean , collectively or individually
as the context requires, Newton Holding, LLC, TPG Newton III, LLC, TPG Partners
IV, L.P., TPG Newton Co-Invest I, LLC, Warburg Pincus Private Equity VIII, L.P.,
Warburg

3


--------------------------------------------------------------------------------




Pincus Netherlands Private Equity VIII C.V. I, Warburg Pincus Germany Private
Equity VIII K.G , Warburg Pincus Private Equity IX, L.P and/or their respective
CIC Affiliates. 

(d)           “Person” shall mean an individual, partnership, corporation,
limited liability company, unincorporated organization, trust or joint venture,
or a governmental agency or political subdivision thereof.


2.6           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.  REFERENCE TO ANY SECTION OR SUBSECTION OF THE CODE INCLUDES
REFERENCE TO ANY COMPARABLE OR SUCCEEDING PROVISIONS OF ANY LEGISLATION WHICH
AMENDS, SUPPLEMENTS OR REPLACES SUCH SECTION OR SUBSECTION.


2.7           “COMMITTEE” MEANS THE NEIMAN MARCUS GROUP, INC. EMPLOYEE BENEFITS
COMMITTEE OR ANY SUCCESSOR COMMITTEE APPOINTED BY THE BOARD OF DIRECTORS OF THE
NEIMAN MARCUS GROUP, INC. OR ITS DELEGATE.


2.8           “COMPANY” MEANS THE NEIMAN MARCUS GROUP, INC., A DELAWARE
CORPORATION, AND ANY SUCCESSOR, INCLUDING A SUCCESSOR TO ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS OR BUSINESS WHICH ASSUMES THE OBLIGATIONS OF THE
COMPANY.


2.9           “COMPENSATION” MEANS BASE PAY AND ANY BONUS PAYABLE BY AN EMPLOYER
TO AN EMPLOYEE.


2.10         “DISCRETIONARY CREDIT” MEANS AN AMOUNT CREDITED TO THE ACCOUNT OF A
PARTICIPANT BY AN EMPLOYER PURSUANT TO SECTION 4.3.


2.11         “EFFECTIVE DATE” MEANS JANUARY 1, 2006.


2.12         “ELECTIVE DEFERRAL” MEANS THE PORTION OF COMPENSATION WHICH IS
DEFERRED BY A PARTICIPANT UNDER SECTION 4.1.

4


--------------------------------------------------------------------------------





2.13         “ELIGIBLE EMPLOYEE” MEANS EACH EMPLOYEE OF AN EMPLOYER WHO, ON THE
EFFECTIVE DATE OR THE FIRST DAY OF ANY MONTH THEREAFTER,


(A)           HAS COMPLETED AT LEAST ONE YEAR OF SERVICE, OR SUCH SHORTER PERIOD
OF SERVICE AS MAY BE SPECIFIED BY THE CHIEF EXECUTIVE OFFICER OF THE NEIMAN
MARCUS GROUP, INC. IN SUCH OFFICER’S SOLE DISCRETION;


(B)           HAD IN EFFECT ON AUGUST 1 OF THE PRECEDING CALENDAR YEAR (OR, IF
LATER, ON THE EMPLOYEE’S DATE OF HIRE) AN ANNUAL RATE OF BASE PAY OF AT LEAST
$300,000; AND


(C)           HAS BEEN DESIGNATED BY THE COMMITTEE AS ELIGIBLE TO PARTICIPATE IN
THE PLAN.

An Eligible Employee shall remain an Eligible Employee notwithstanding any
reduction in his or her annual rate of Base Pay below the applicable minimum
under (b) above; provided, however, that the Committee in its discretion may
withdraw an employee’s designation under (d) above as an Eligible Employee at
any time and for any reason effective with respect to any subsequent Plan Year.


2.14         “EMPLOYER” MEANS THE COMPANY AND ANY AFFILIATE THAT ADOPTS THE PLAN
WITH THE CONSENT OF THE COMPANY AS PROVIDED IN SECTION 9.8.


2.15         “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED FROM TIME TO TIME.  REFERENCE TO ANY SECTION OR SUBSECTION OF ERISA
INCLUDES REFERENCE TO ANY COMPARABLE OR SUCCEEDING PROVISIONS OF ANY LEGISLATION
WHICH AMENDS, SUPPLEMENTS OR REPLACES SUCH SECTION OR SUBSECTION.


2.16         “MATCHING DEFERRAL” MEANS A DEFERRAL MADE FOR THE BENEFIT OF A
PARTICIPANT UNDER SECTION 4.2.

5


--------------------------------------------------------------------------------





2.17         “MAXIMUM SAVINGS PLAN DEFERRAL” MEANS A PARTICIPANT’S MAXIMUM
PERMISSIBLE ELECTIVE DEFERRAL UNDER THE SAVINGS PLAN, REGARDLESS OF WHETHER THE
PARTICIPANT ACTUALLY MADE A DEFERRAL ELECTION UNDER THE SAVINGS PLAN.


2.18         “MAXIMUM SAVINGS PLAN MATCH” MEANS A PARTICIPANT’S MAXIMUM
PERMISSIBLE MATCHING CONTRIBUTION UNDER THE SAVINGS PLAN, ASSUMING MAXIMUM
ELECTIVE DEFERRALS UNDER THE SAVINGS PLAN, REGARDLESS OF WHETHER THE PARTICIPANT
ACTUALLY MADE A DEFERRAL ELECTION UNDER THE SAVINGS PLAN.


2.19         “PARTICIPANT” MEANS ANY INDIVIDUAL WHO PARTICIPATES IN THE PLAN IN
ACCORDANCE WITH ARTICLE 3.


2.20         “PLAN” MEANS THE NEIMAN MARCUS GROUP, INC. KEY EMPLOYEE DEFERRED
COMPENSATION PLAN, EFFECTIVE AS OF JANUARY 1, 2006, AS SET FORTH HEREIN AND ALL
SUBSEQUENT AMENDMENTS HERETO.


2.21         “PLAN YEAR” MEANS THE CALENDAR YEAR.


2.22         “RETIREMENT” MEANS TERMINATION OF EMPLOYMENT ON OR AFTER THE DATE
THE PARTICIPANT HAS EITHER (I) ATTAINED AGE 65 AND REACHED THE FIFTH ANNIVERSARY
OF THE DATE HE OR SHE FIRST PERFORMED AN HOUR OF SERVICE (AS DEFINED IN SECTION
2.24 BELOW), OR (II) ATTAINED AGE 55 AND REACHED THE FIFTEENTH ANNIVERSARY OF
THE DATE HE OR SHE FIRST PERFORMED AN HOUR OF SERVICE (AS DEFINED IN SECTION
2.24 BELOW).


2.23         “SAVINGS PLAN” MEANS THE NEIMAN MARCUS GROUP, INC. EMPLOYEE SAVINGS
PLAN, AS AMENDED FROM TIME TO TIME.


2.24         “YEAR OF SERVICE” MEANS COMPLETION OF THE TWELVE CONSECUTIVE MONTH
PERIOD BEGINNING ON THE DATE THE EMPLOYEE FIRST PERFORMS AN HOUR OF SERVICE UPON
INITIAL EMPLOYMENT WITH AN EMPLOYER OR AN AFFILIATE DURING WHICH THE EMPLOYEE IS
CONTINUOUSLY EMPLOYED BY AN

6


--------------------------------------------------------------------------------





EMPLOYER OR AN AFFILIATE OR, WITH RESPECT TO AN EMPLOYEE WHO TERMINATES
EMPLOYMENT PRIOR TO COMPLETING A YEAR OF SERVICE, COMPLETION OF THE TWELVE
CONSECUTIVE MONTH PERIOD BEGINNING ON THE DATE THE EMPLOYEE FIRST PERFORMS AN
HOUR OF SERVICE UPON REEMPLOYMENT WITH AN EMPLOYER OR AN AFFILIATE DURING WHICH
THE EMPLOYEE IS CONTINUOUSLY EMPLOYED BY AN EMPLOYER OR AN AFFILIATE.  FOR
PURPOSES OF THIS PLAN, AN “HOUR OF SERVICE” SHALL MEAN EACH HOUR FOR WHICH AN
EMPLOYEE IS PAID OR ENTITLED TO PAYMENT FOR THE PERFORMANCE OF DUTIES FOR AN
EMPLOYER OR AN AFFILIATE.


ARTICLE 3.  PARTICIPATION


3.1           COMMENCEMENT OF PARTICIPATION.  ANY ELIGIBLE EMPLOYEE SHALL BECOME
A PARTICIPANT ON THE EFFECTIVE DATE OF AN ELECTION TO DEFER COMPENSATION IN
ACCORDANCE WITH SECTION 4.1 OR, IF EARLIER, ON THE DATE AN EMPLOYER MAKES A
DISCRETIONARY CREDIT TO HIS OR HER ACCOUNT.


3.2           CONTINUED PARTICIPATION.  AN INDIVIDUAL WHO HAS BECOME A
PARTICIPANT IN THE PLAN SHALL CONTINUE TO BE A PARTICIPANT SO LONG AS ANY AMOUNT
REMAINS CREDITED TO HIS OR HER ACCOUNT.


ARTICLE 4.  DEFERRALS AND CREDITS


4.1           ELECTIVE DEFERRALS.


(A)           BASE PAY.  AN INDIVIDUAL WHO IS OR WILL BE AN ELIGIBLE EMPLOYEE AS
OF ANY JANUARY 1 MAY ELECT TO DEFER A DESIGNATED WHOLE PERCENTAGE, NOT TO EXCEED
15 PERCENT, OF ALL BASE PAY THAT IS PAYABLE TO THE INDIVIDUAL FOR SERVICES TO BE
PERFORMED ON OR AFTER THAT DATE BY FILING AN ELECTION WITH THE COMMITTEE PRIOR
TO THAT JANUARY 1.  ANY SUCH ELECTION SHALL BE IRREVOCABLE AS OF SUCH JANUARY 1
(OR SUCH EARLIER DATE AS THE COMMITTEE MAY PRESCRIBE).  IN ADDITION, AN
INDIVIDUAL WHO FIRST BECOMES AN ELIGIBLE EMPLOYEE AFTER JANUARY 1, 2006 MAY
ELECT BEFORE THE DATE HE OR SHE FIRST BECOMES AN ELIGIBLE EMPLOYEE, OR WITHIN 30
DAYS THEREAFTER, TO DEFER A DESIGNATED WHOLE PERCENTAGE, NOT TO EXCEED 15

7


--------------------------------------------------------------------------------





PERCENT, OF ALL BASE PAY THAT IS PAYABLE TO THE INDIVIDUAL FOR SERVICES TO BE
PERFORMED AFTER SUCH ELECTION (OR, IF LATER, AFTER THE DATE HE OR SHE BECOMES AN
ELIGIBLE EMPLOYEE).  ANY SUCH ELECTION SHALL BE IRREVOCABLE AS OF THE DATE THAT
IS 30 DAYS AFTER THE DATE THE EMPLOYEE FIRST BECAME AN ELIGIBLE EMPLOYEE AND
SHALL BE EFFECTIVE WITH RESPECT TO THE FIRST PAYROLL PERIOD BEGINNING AFTER THE
DATE THE ELECTION IS DELIVERED TO THE COMMITTEE.  NOTWITHSTANDING THE PRECEDING
PROVISIONS OF THIS PARAGRAPH, A PARTICIPANT MAY REVOKE OR OTHERWISE MODIFY AN
EXISTING ELECTION, OR MAKE A NEW DEFERRAL ELECTION, EFFECTIVE AS OF ANY JANUARY
1 SUBSEQUENT TO THE DATE OF SUCH REVOCATION, MODIFIED ELECTION, OR NEW ELECTION,
BUT ONLY WITH RESPECT TO BASE PAY EARNED THEREAFTER.  SUCH REVOCATION,
MODIFICATION OR NEW ELECTION MUST BE DELIVERED TO THE COMMITTEE NO LATER THAN
THE DECEMBER 31 IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF THE ELECTION (OR
SUCH EARLIER DATE AS THE COMMITTEE MAY PRESCRIBE).  THE SAME DEFERRAL PERCENTAGE
SHALL APPLY TO EACH PAYMENT OF BASE PAY COVERED BY THE ELECTION.


(B)           BONUSES.  AN INDIVIDUAL WHO IS AN ELIGIBLE EMPLOYEE MAY ELECT TO
DEFER A DESIGNATED WHOLE PERCENTAGE, NOT TO EXCEED 15 PERCENT, OF ANY BONUS
PAYABLE TO THE INDIVIDUAL FOR EMPLOYER FISCAL YEARS ENDING AFTER THE DATE OF THE
ELECTION, BY FILING AN IRREVOCABLE ELECTION WITH THE COMMITTEE AT LEAST SIX
MONTHS PRIOR TO THE END OF ANY SUCH FISCAL YEAR.  NOTWITHSTANDING THE PRECEDING
PROVISIONS OF THIS PARAGRAPH, A PARTICIPANT MAY REVOKE OR OTHERWISE MODIFY AN
EXISTING ELECTION, OR MAKE A NEW DEFERRAL ELECTION, EFFECTIVE WITH RESPECT TO A
BONUS TO BE PAID FOR ANY FISCAL YEAR ENDING MORE THAN SIX MONTHS SUBSEQUENT TO
THE DATE OF SUCH REVOCATION, MODIFIED ELECTION, OR NEW ELECTION.


(C)           THE PROVISIONS OF PARAGRAPHS (A) AND (B) TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT THAT AN EMPLOYEE RECEIVES A HARDSHIP DISTRIBUTION
FROM THE SAVINGS PLAN AT A

8


--------------------------------------------------------------------------------





TIME AT WHICH THE SAVINGS PLAN REQUIRES THE SUSPENSION OF ALL ELECTIVE
CONTRIBUTIONS AND DEFERRALS UNDER ALL PLANS MAINTAINED BY AN EMPLOYER UPON THE
RECEIPT OF SUCH A HARDSHIP WITHDRAWAL, THEN (I) ANY ELECTION TO DEFER BASE PAY
PURSUANT TO THIS PLAN IN EFFECT AT THE TIME OF SUCH HARDSHIP DISTRIBUTION FROM
THE SAVINGS PLAN SHALL BE REVOKED AT THE TIME THE EMPLOYEE RECEIVES SUCH
DISTRIBUTION AND SUCH EMPLOYEE SHALL NOT BE ELIGIBLE TO MAKE A NEW ELECTION TO
DEFER BASE PAY FOR ANY PERIOD BEGINNING PRIOR TO THE JANUARY 1 FOLLOWING THE
DATE THAT IS SIX MONTHS AFTER THE DATE SUCH HARDSHIP DISTRIBUTION WAS MADE, AND
(II) ANY ELECTION TO DEFER A BONUS PURSUANT TO THIS PLAN FOR A FISCAL YEAR
ENDING LESS THAN SIX MONTHS AFTER THE DATE OF THE RECEIPT OF THE HARDSHIP
DISTRIBUTION FROM THE SAVINGS PLAN SHALL BE REVOKED AT THE TIME THE EMPLOYEE
RECEIVES SUCH HARDSHIP DISTRIBUTION FROM THE SAVINGS PLAN AND SUCH EMPLOYEE
SHALL NOT BE ELIGIBLE TO MAKE A NEW ELECTION TO DEFER A BONUS FOR ANY FISCAL
YEAR ENDING LESS THAN SIX MONTHS AFTER THE DATE SUCH HARDSHIP DISTRIBUTION WAS
MADE.


(D)           EACH ELECTION UNDER THIS SECTION 4.1 SHALL BE MADE IN WRITING ON A
FORM APPROVED OR PRESCRIBED BY THE COMMITTEE.  THE AMOUNT OF EACH PAYMENT THAT
IS DEFERRED HEREUNDER SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT AS OF THE
DATE SUCH AMOUNT WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT.


4.2           MATCHING DEFERRALS.  AS OF THE LAST DAY OF EACH PAYROLL PERIOD
DURING WHICH A CREDIT IS MADE TO A PARTICIPANT’S ACCOUNT WITH RESPECT TO SUCH
PARTICIPANT’S ELECTION TO DEFER BASE PAY OR BONUS PURSUANT TO SECTION 4.1, SUCH
PARTICIPANT’S EMPLOYER SHALL CREDIT TO THE PARTICIPANT’S ACCOUNT A MATCHING
DEFERRAL EQUAL TO:


(A)           100% OF THE SUM OF (I) THE PARTICIPANT’S ELECTIVE DEFERRALS FOR
SUCH PAYROLL PERIOD AND (II) THE PARTICIPANT’S MAXIMUM SAVINGS PLAN DEFERRALS
FOR SUCH PAYROLL PERIOD,

9


--------------------------------------------------------------------------------





TO THE EXTENT THAT SUCH SUM DOES NOT EXCEED THE FIRST TWO PERCENT (2%) OF HIS OR
HER COMPENSATION FOR SUCH PAYROLL PERIOD, PLUS


(B)           25% OF THE SUM OF (I) THE PARTICIPANT’S ELECTIVE DEFERRALS FOR
SUCH PAYROLL PERIOD AND (II) THE PARTICIPANT’S MAXIMUM SAVINGS PLAN DEFERRALS
FOR SUCH PAYROLL PERIOD, TO THE EXTENT THAT SUCH SUM DOES NOT EXCEED THE NEXT
FOUR PERCENT (4%) OF HIS OR HER COMPENSATION FOR SUCH PAYROLL PERIOD, MINUS


(C)           THE PARTICIPANT’S MAXIMUM SAVINGS PLAN MATCH FOR SUCH PAYROLL
PERIOD.


4.3           DISCRETIONARY CREDITS.  IN ADDITION TO THE DEFERRALS MADE PURSUANT
TO SECTION 4.1 AND 4.2, WITH THE APPROVAL OF THE BOARD OF DIRECTORS OF THE
COMPANY, AT ANY TIME DURING A PLAN YEAR AN EMPLOYER MAY MAKE A DISCRETIONARY
CREDIT TO THE ACCOUNT OF ANY ELIGIBLE EMPLOYEE IN THE EMPLOY OF SUCH EMPLOYER. 
ANY SUCH DISCRETIONARY CREDIT SHALL BE MADE SOLELY IN THE DISCRETION OF THE
EMPLOYER MAKING SUCH CREDIT AND SHALL BE CREDITED TO THE ELIGIBLE EMPLOYEE’S
ACCOUNT AS OF SUCH DATE AND IN SUCH AMOUNT AS SUCH EMPLOYER SHALL DETERMINE,
SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS OF THE COMPANY.


ARTICLE 5.  ACCOUNTS; INTEREST


5.1           ACCOUNTS.  AN EMPLOYER SHALL ESTABLISH AND MAINTAIN ON ITS BOOKS
AN ACCOUNT FOR EACH PARTICIPANT EMPLOYED BY SUCH EMPLOYER.  EACH SUCH ACCOUNT
SHALL BE DESIGNATED BY THE NAME OF THE PARTICIPANT FOR WHOM IT IS ESTABLISHED. 
AN EMPLOYER SHALL CONTINUE TO MAINTAIN A PARTICIPANT’S ACCOUNT AS LONG AS A
POSITIVE BALANCE REMAINS CREDITED TO SUCH ACCOUNT.  A PARTICIPANT’S ACCOUNT
SHALL BE CREDITED WITH THE AMOUNTS OF ELECTIVE DEFERRALS, MATCHING DEFERRALS,
AND DISCRETIONARY CREDITS, IF ANY, AS PROVIDED IN THE PLAN AND ANY ADJUSTMENTS
HEREUNDER.  WITHIN 45 DAYS AFTER THE END OF EACH CALENDAR QUARTER, THE COMMITTEE
SHALL PROVIDE THE PARTICIPANT WITH A STATEMENT OF HIS OR HER ACCOUNT.

10


--------------------------------------------------------------------------------



5.2           INTEREST.  AS OF THE LAST DAY OF EACH CALENDAR MONTH, THE
COMMITTEE SHALL CREDIT EACH PARTICIPANT’S ACCOUNT WITH INTEREST ON THE BALANCE
OF SUCH ACCOUNT AS OF THE LAST DAY OF THE PRECEDING CALENDAR MONTH LESS ANY
DISTRIBUTIONS OR WITHDRAWALS MADE DURING SUCH CALENDAR MONTH, PLUS INTEREST ON
ANY AMOUNTS CREDITED TO SUCH ACCOUNT DURING SUCH CALENDAR MONTH FROM THE DATE
SUCH AMOUNTS WERE CREDITED.  IN ADDITION, PAYMENTS UNDER ARTICLE 6 SHALL INCLUDE
INTEREST ON THE AMOUNT OF SUCH PAYMENT FROM THE END OF THE PRECEDING CALENDAR
MONTH (EXCEPT THAT WITH RESPECT TO THE PORTION OF THE PAYMENT ATTRIBUTABLE TO AN
AMOUNT CREDITED TO THE ACCOUNT AFTER THE END OF THE PRECEDING CALENDAR MONTH,
SUCH PORTION OF THE PAYMENT SHALL INCLUDE INTEREST ONLY FROM THE LATER DATE AS
OF WHICH THE AMOUNT WAS CREDITED TO THE ACCOUNT).  THE INTEREST TO BE CREDITED
PURSUANT TO THIS SECTION SHALL BE AT AN ANNUAL RATE EQUAL TO THE AVERAGE PRIME
INTEREST RATE PUBLISHED IN THE EASTERN EDITION OF THE WALL STREET JOURNAL ON THE
LAST BUSINESS DAY OF THE PRECEDING CALENDAR QUARTER (OR, IF TWO OR MORE SUCH
RATES ARE PUBLISHED, THE AVERAGE OF SUCH RATES), INCREASED BY TWO PERCENTAGE
POINTS.


5.3           PAYMENTS.  EACH PARTICIPANT’S ACCOUNT SHALL BE REDUCED BY THE
AMOUNT OF ANY PAYMENT MADE TO OR ON BEHALF OF THE PARTICIPANT UNDER THE PLAN AS
OF THE DATE SUCH PAYMENT IS MADE.


ARTICLE 6.  PAYMENTS


6.1           ELECTION OF TIME AND FORM OF PAYMENT .

(a)           Each individual who is or will be an Eligible Employee as of
January 1, 2006 and who makes an election pursuant to Section 4.1(a) to commence
making Elective Deferrals to the Plan effective as of January 1, 2006 shall, on
or before January 1, 2006 (or such earlier date as the Committee prescribe),
elect the time and form of payment from among the options set forth in this
Section for the amounts credited to his

11


--------------------------------------------------------------------------------




or her Account.  Each other individual who is or will be an Eligible Employee as
of or after January 1, 2006 who does not elect to commence making Elective
Deferrals to the Plan effective as of January 1, 2006 but who makes an initial
election subsequent to January 1, 2006 to commence making Elective Deferrals to
the Plan pursuant to Section 4.1(a) or (b) at a time when he or she had not yet
become a Participant shall, on or before the deadline applicable to such initial
election to begin making Elective Deferrals to the Plan, elect the time and form
of payment from among the options set forth in this Section for the amounts
credited to his or her Account.  Each other individual who is an Eligible
Employee but who has not made an election to make Elective Deferrals to the Plan
who first becomes a Participant in the Plan on the date an Employer makes a
Discretionary Credit to an Account for such Participant shall, prior to the date
that is thirty (30) days after the date such Eligible Employee first becomes a
Participant, elect the time and form of payment from among the options set forth
in this Section for the amount credited to his or her Account.

(b)           The options available for the commencement of payment from a
Participant’s Account are:


(I)            THE FIRST CALENDAR QUARTER FOLLOWING THE CALENDAR QUARTER IN
WHICH THE PARTICIPANT CEASES TO BE EMPLOYED BY AN EMPLOYER OR ANY AFFILIATE OF
AN EMPLOYER; OR


(II)           THE FIRST CALENDAR QUARTER OF THE CALENDAR YEAR IMMEDIATELY
FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT CEASES TO BE EMPLOYED BY AN
EMPLOYER OR ANY AFFILIATE OF AN EMPLOYER.

12


--------------------------------------------------------------------------------




(c)           The options available for the form of payment from a Participant’s
Account are:

(I)            A SINGLE LUMP SUM PAYMENT; OR

(II)           ANNUAL INSTALLMENTS TO BE PAID IN THE SAME CALENDAR QUARTER EACH
YEAR OVER A PERIOD ELECTED BY THE PARTICIPANT UP TO TEN (10) YEARS, THE AMOUNT
OF EACH INSTALLMENT TO EQUAL THE BALANCE OF HIS OR HER ACCOUNT IMMEDIATELY PRIOR
TO THE INSTALLMENT DIVIDED BY THE NUMBER OF INSTALLMENTS REMAINING TO BE PAID.

(d)           The foregoing elections shall be made on a form approved or
prescribed by the Committee.  Each such election shall be irrevocable as of the
deadline for making such election as provided above, except as otherwise
provided in Section 6.6.  In the event a Participant fails to make a valid
election by the time provided in this Section, the Participant shall be deemed
to have elected options (b)(i) and (c)(i) above.

(e)           Notwithstanding the preceding provisions of this Section, if the
total amount credited to a Participant’s Account as of the date the Participant
ceases to be employed by an Employer or any Affiliate of an Employer is less
than $10,000, distribution of the entire Account shall be made in the form of a
single lump sum payment to be made no later than the later of December 31 of the
calendar year in which the Participant ceased being employed by an Employer or
any Affiliate of an Employer, or the 15th day of the third month following the
date on which the Participant ceased being employed by an Employer or any
Affiliate of an Employer.


6.2           RETIREMENT AND OTHER TERMINATION OF EMPLOYMENT.  UPON TERMINATION
OF A PARTICIPANT’S EMPLOYMENT WITH THE EMPLOYERS AND ALL AFFILIATES ON ACCOUNT
OF THE PARTICIPANT’S RETIREMENT, THE PARTICIPANT’S ACCOUNT SHALL BE PAID TO THE
PARTICIPANT AT THE TIME AND IN THE FORM

13


--------------------------------------------------------------------------------





ELECTED PURSUANT TO SECTION 6.1.  UPON TERMINATION OF A PARTICIPANT’S EMPLOYMENT
WITH THE EMPLOYERS AND ALL AFFILIATES FOR ANY REASON OTHER THAN DEATH OR
RETIREMENT, THE PARTICIPANT’S ACCOUNT SHALL BE PAID TO THE PARTICIPANT IN A
SINGLE LUMP SUM PAYMENT DURING THE CALENDAR QUARTER IMMEDIATELY FOLLOWING THE
CALENDAR QUARTER IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS.


6.3           DEATH.  IF A PARTICIPANT DIES PRIOR TO THE COMPLETE DISTRIBUTION
OF HIS OR HER ACCOUNT, THE BALANCE OF THE ACCOUNT SHALL BE PAID IN A SINGLE LUMP
SUM PAYMENT IN THE FIRST CALENDAR QUARTER FOLLOWING THE CALENDAR QUARTER IN
WHICH THE PARTICIPANT DIED TO THE PARTICIPANT’S DESIGNATED BENEFICIARY OR
BENEFICIARIES.  ANY DESIGNATION OF BENEFICIARY SHALL BE MADE BY THE PARTICIPANT
IN WRITING ON A FORM APPROVED OR PRESCRIBED BY THE COMMITTEE, SHALL BE EFFECTIVE
UPON RECEIPT BY THE COMMITTEE, AND MAY BE CHANGED BY THE PARTICIPANT AT ANY
TIME.  IF THERE IS NO SUCH DESIGNATION OR NO DESIGNATED BENEFICIARY SURVIVES THE
PARTICIPANT, PAYMENT SHALL BE MADE TO THE PARTICIPANT’S SURVIVING SPOUSE OR, IF
NONE, TO HIS OR HER ISSUE PER STIRPES, IN A SINGLE LUMP SUM PAYMENT.  IF NO
SPOUSE OR ISSUE SURVIVES THE PARTICIPANT, PAYMENT SHALL BE MADE IN A SINGLE LUMP
SUM TO THE PARTICIPANT’S ESTATE.


6.4           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL ON OR
AFTER JANUARY 1, 2006, ALL AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT SHALL BE
DISTRIBUTED IN A SINGLE LUMP SUM PAYMENT AT THE TIME OF SUCH CHANGE IN CONTROL
OR WITHIN FIVE BUSINESS DAYS THEREAFTER.  NOTWITHSTANDING THE PRECEDING, A
CHANGE IN CONTROL SHALL NOT BE DEEMED TO HAVE OCCURRED WITH RESPECT TO THE
ACCOUNT OF A PARTICIPANT FOR PURPOSES OF THIS SECTION UNLESS SUCH CHANGE IN
CONTROL IS A PERMITTED DISTRIBUTION EVENT WITH RESPECT TO SUCH PARTICIPANT
PURSUANT TO CODE SECTION 409A(A)(2)(A)(V).

14


--------------------------------------------------------------------------------





6.5           HARDSHIP DISTRIBUTIONS.  IF A PARTICIPANT ENCOUNTERS AN
UNFORESEEABLE EMERGENCY, AS DETERMINED BY THE COMMITTEE, THE COMMITTEE SHALL
DIRECT THE EMPLOYER MAINTAINING SUCH PARTICIPANT’S ACCOUNT TO PAY TO SUCH
PARTICIPANT AND DEDUCT FROM SUCH ACCOUNT SUCH PORTION OF THE VESTED AMOUNT THEN
CREDITED TO SUCH ACCOUNT (INCLUDING, IF APPROPRIATE, THE ENTIRE AMOUNT) AS THE
COMMITTEE SHALL DETERMINE TO BE NECESSARY TO ALLEVIATE THE SEVERE FINANCIAL
HARDSHIP OF SUCH PARTICIPANT CAUSED BY SUCH UNFORESEEABLE EMERGENCY (WHICH MAY
INCLUDE AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE, OR LOCAL INCOME TAXES OR
PENALTIES REASONABLY ANTICIPATED TO RESULT FROM THE DISTRIBUTION).  FOR THIS
PURPOSE, AN “UNFORESEEABLE EMERGENCY” SHALL BE A SEVERE FINANCIAL HARDSHIP OF
THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE
PARTICIPANT’S SPOUSE OR THE PARTICIPANT’S DEPENDENT (AS DEFINED IN CODE SECTION
152(A)), LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY (INCLUDING THE NEED
TO REBUILD A HOME FOLLOWING DAMAGE TO A HOME NOT OTHERWISE COVERED BY
INSURANCE), OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.  THE
CIRCUMSTANCES THAT WILL CONSTITUTE AN UNFORESEEABLE EMERGENCY WILL DEPEND UPON
THE FACTS OF EACH CASE, BUT IN ANY CASE, PAYMENT MAY NOT BE MADE TO THE EXTENT
THAT SUCH HARDSHIP IS OR MAY BE RELIEVED (I) THROUGH REIMBURSEMENT OR
COMPENSATION BY INSURANCE OR OTHERWISE OR (II) BY LIQUIDATION OF THE
PARTICIPANT’S ASSETS, TO THE EXTENT LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF
CAUSE SEVERE FINANCIAL HARDSHIP  NO DISTRIBUTION SHALL BE MADE TO A PARTICIPANT
PURSUANT TO THIS SECTION UNLESS SUCH PARTICIPANT REQUESTS SUCH A DISTRIBUTION IN
WRITING AND PROVIDES TO THE COMMITTEE SUCH INFORMATION AND DOCUMENTATION WITH
RESPECT TO HIS OR HER UNFORESEEABLE EMERGENCY AS MAY BE REQUESTED BY THE
COMMITTEE.  THIS SECTION SHALL BE INTERPRETED IN A MANNER CONSISTENT WITH THE
DISTRIBUTION REQUIREMENTS OF SECTION 409A OF THE CODE.

15


--------------------------------------------------------------------------------





6.6           CHANGES IN TIME AND FORM OF PAYMENT.  A PARTICIPANT MAY CHANGE HIS
OR HER ELECTIONS UNDER SECTION 6.1 REGARDING THE TIME AT WHICH HIS OR HER
ACCOUNT WILL BE PAID OR BEGIN TO BE PAID, OR THE FORM OF SUCH PAYMENT, OR BOTH,
AFTER COMMENCING PARTICIPATION IN THE PLAN PROVIDED THAT (I) NO SUCH CHANGE
SHALL BE EFFECTIVE UNTIL 12 MONTHS AFTER THE DATE SUCH MODIFIED ELECTION IS
MADE, (II) NO CHANGE RELATED TO A PAYMENT THAT IS TO BE MADE AT A FIXED TIME OR
PURSUANT TO A FIXED SCHEDULE MAY BE MADE LESS THAN TWELVE MONTHS PRIOR TO THE
DATE THE PAYMENT IS SCHEDULED TO BE PAID OR, IN THE CASE OF INSTALLMENT PAYMENTS
ELECTED PURSUANT TO SECTION 6.1(II) (WHICH SHALL BE TREATED FOR PURPOSES OF THIS
PLAN AS A “SINGLE PAYMENT”), TWELVE MONTHS PRIOR TO THE DATE THE FIRST AMOUNT
WAS SCHEDULED TO BE PAID, AND (III) EXCEPT WITH RESPECT TO PAYMENTS TO BE MADE
ON ACCOUNT OF DEATH OR AN UNFORESEEABLE EMERGENCY, THE PAYMENT MADE PURSUANT TO
ANY SUCH SUBSEQUENT ELECTION IS DEFERRED FOR A PERIOD OF NOT LESS THAN FIVE
YEARS FROM THE DATE SUCH PAYMENT WOULD OTHERWISE HAVE BEEN PAID OR, IN THE CASE
OF INSTALLMENT PAYMENTS ELECTED PURSUANT TO SECTION 6.1(II) (WHICH SHALL BE
TREATED FOR PURPOSES OF THIS PLAN AS A “SINGLE PAYMENT”), FIVE YEARS FROM THE
DATE THE FIRST AMOUNT WAS SCHEDULED TO BE PAID.


6.7           WITHHOLDING.  THERE SHALL BE DEDUCTED FROM ALL AMOUNTS PAID UNDER
THIS PLAN ANY TAXES AND OTHER AMOUNTS REQUIRED TO BE WITHHELD BY ANY FEDERAL,
STATE, LOCAL OR OTHER GOVERNMENT.  THE PARTICIPANT AND/OR HIS OR HER BENEFICIARY
(INCLUDING HIS OR HER ESTATE) SHALL BEAR ALL TAXES ON AMOUNTS PAID UNDER THIS
PLAN TO THE EXTENT THAT NO TAXES ARE WITHHELD, IRRESPECTIVE OF WHETHER
WITHHOLDING IS REQUIRED.  THE PARTICIPANT WILL BE REQUIRED TO PAY TO HIS OR HER
EMPLOYER THE AMOUNT OF ANY FEDERAL, STATE OR LOCAL TAXES REQUIRED BY LAW TO BE
WITHHELD IN CONNECTION WITH THE PLAN IN THE EVENT THAT SUCH PARTICIPANT IS NOT
BEING PAID BY AN EMPLOYER OR AMOUNTS BEING PAID BY AN EMPLOYER TO SUCH
PARTICIPANT ARE INSUFFICIENT TO SATISFY ANY SUCH WITHHOLDING OBLIGATION.

16


--------------------------------------------------------------------------------



6.8           SPECIFIED EMPLOYEES.  ANY PROVISION OF THE PLAN TO THE CONTRARY
NOTWITHSTANDING, IF A PARTICIPANT IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING
OF SECTION 409A(A)(2)(B)(I) OF THE CODE AS OF THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT WITH THE EMPLOYER AND ALL AFFILIATES, NO DISTRIBUTION
SHALL BE MADE OR COMMENCE WITH RESPECT TO SUCH PARTICIPANT PURSUANT TO THIS
SECTION SOONER THAN SIX MONTHS FROM THE DATE OF SUCH PARTICIPANT’S TERMINATION
OF EMPLOYMENT (OR, IF EARLIER, THE DATE OF THE PARTICIPANT’S DEATH).  IN SUCH
CASE, ALL PAYMENTS THAT WERE SCHEDULED TO BE MADE WITHIN SUCH SIX-MONTH PERIOD
SHALL BE ACCUMULATED (WITH INTEREST AS PROVIDED IN SECTION 5.2) AND PAID IN A
SINGLE LUMP SUM IN THE CALENDAR QUARTER FOLLOWING THE CALENDAR QUARTER IN WHICH
SUCH SIX-MONTH PERIOD ENDS.


6.9           409A INCOME INCLUSION.  ANY PROVISION OF THE PLAN TO THE CONTRARY
NOTWITHSTANDING, ALTHOUGH THE PLAN IS DESIGNED TO COMPLY IN FORM AND OPERATION
WITH THE REQUIREMENTS OF CODE SECTION 409A, IN THE EVENT A PARTICIPANT IS
REQUIRED TO INCLUDE IN INCOME AN AMOUNT ATTRIBUTABLE TO THE PLAN PRIOR TO THE
PAYMENT OF ANY SUCH AMOUNT PURSUANT TO THIS PLAN ON ACCOUNT OF A VIOLATION OF
CODE SECTION 409A, THE AMOUNT SO REQUIRED TO BE INCLUDED IN INCOME SHALL BE PAID
TO THE PARTICIPANT AS SOON AS PRACTICABLE.


ARTICLE 7.  COMMITTEE


7.1           PLAN ADMINISTRATION AND INTERPRETATION.  THE COMMITTEE SHALL
OVERSEE THE ADMINISTRATION OF THE PLAN.  THE COMMITTEE SHALL HAVE COMPLETE
CONTROL AND AUTHORITY TO DETERMINE THE RIGHTS AND BENEFITS AND ALL CLAIMS,
DEMANDS AND ACTIONS ARISING OUT OF THE PROVISIONS OF THE PLAN OF ANY
PARTICIPANT, BENEFICIARY, DECEASED PARTICIPANT, OR OTHER PERSON HAVING OR
CLAIMING TO HAVE ANY INTEREST UNDER THE PLAN.  THE COMMITTEE SHALL HAVE THE
EXCLUSIVE AND DISCRETIONARY POWER TO INTERPRET THE PLAN AND TO DECIDE ALL
MATTERS UNDER THE PLAN.  SUCH INTERPRETATION AND DECISION SHALL BE FINAL,
CONCLUSIVE AND BINDING ON ALL PARTICIPANTS AND ANY

17


--------------------------------------------------------------------------------





PERSON CLAIMING UNDER OR THROUGH ANY PARTICIPANT, IN THE ABSENCE OF CLEAR AND
CONVINCING EVIDENCE THAT THE COMMITTEE ACTED ARBITRARILY AND CAPRICIOUSLY.  ANY
INDIVIDUAL SERVING ON THE COMMITTEE WHO IS A PARTICIPANT WILL NOT VOTE OR ACT ON
ANY MATTER RELATING SOLELY TO HIMSELF OR HERSELF.  WHEN MAKING A DETERMINATION
OR CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY ON INFORMATION FURNISHED
BY A PARTICIPANT, A BENEFICIARY, OR AN EMPLOYER.  THE COMMITTEE SHALL BE DEEMED
TO BE THE PLAN ADMINISTRATOR WITH RESPONSIBILITY FOR COMPLYING WITH ANY
REPORTING AND DISCLOSURE REQUIREMENTS OF ERISA.


7.2           POWERS, DUTIES, PROCEDURES, ETC.  THE COMMITTEE MAY ADOPT SUCH
RULES AND REGULATIONS AS IT DEEMS NECESSARY, DESIRABLE OR APPROPRIATE IN
ADMINISTERING THE PLAN SO LONG AS THEY ARE NOT INCONSISTENT WITH THE TERMS OF
THE PLAN.  ANY ACT WHICH THIS PLAN AUTHORIZES OR REQUIRES THE COMMITTEE TO DO
MAY BE DONE BY A MAJORITY OF THE MEMBERS OF THE COMMITTEE ACTING HEREUNDER; AND
THE ACTION OF SUCH MAJORITY OF THE MEMBERS OF THE COMMITTEE, EXPRESSED FROM TIME
TO TIME BY A VOTE AT A MEETING OR IN WRITING WITHOUT A MEETING, SHALL CONSTITUTE
THE ACTION OF THE COMMITTEE AND SHALL HAVE THE SAME EFFECT FOR ALL PURPOSES AS
IF ASSENTED TO BY ALL OF THE MEMBERS OF THE COMMITTEE AT THE TIME IN A REGULAR
OR SPECIAL MEETING.  A DISSENTING COMMITTEE MEMBER WHO, WITHIN A REASONABLE TIME
AFTER HE OR SHE HAS KNOWLEDGE OF ANY ACTION OR FAILURE TO ACT BY THE MAJORITY,
REGISTERS HIS OR HER DISSENT IN WRITING DELIVERED TO THE OTHER COMMITTEE MEMBERS
AND THE COMPANY SHALL NOT BE RESPONSIBLE FOR ANY ACTION OR FAILURE TO ACT.  THE
COMMITTEE MAY ELECT ONE OF ITS MEMBERS AS CHAIRMAN AND IT MAY APPOINT A
SECRETARY WHO MAY, BUT NEED NOT BE, A COMMITTEE MEMBER.  IN ADDITION, THE
COMMITTEE MAY APPOINT OTHER AGENTS AND REPRESENTATIVES, WHO MAY BUT NEED NOT BE
IN THE EMPLOY OF THE EMPLOYER, TO KEEP ITS RECORDS AND ASSIST IT IN DOING OTHER
ACTS OR THINGS TO BE DONE OR PERFORMED BY THE COMMITTEE.  ANY SUCH PERSON,
CORPORATION OR FIRM SO DESIGNATED BY THE COMMITTEE MAY, WHEN SO AUTHORIZED

18


--------------------------------------------------------------------------------





BY THE COMMITTEE, SIGN IN THE NAME OF THE COMMITTEE ALL APPLICATIONS AND OTHER
DOCUMENTS REQUIRED HEREUNDER. ALL USUAL AND REASONABLE EXPENSES OF THE COMMITTEE
INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, THE REASONABLE COST OF
RECORD KEEPING, ACCOUNTANTS’ FEES, CONSULTANTS’ FEES, COUNSEL FEES, AND
ADMINISTRATIVE COSTS SHALL BE PAID BY THE EMPLOYERS.


7.3           INFORMATION.  TO ENABLE THE COMMITTEE TO PERFORM ITS FUNCTIONS,
THE EMPLOYERS SHALL SUPPLY FULL AND TIMELY INFORMATION TO THE COMMITTEE ON ALL
MATTERS RELATING TO THE COMPENSATION OF PARTICIPANTS, THEIR EMPLOYMENT,
RETIREMENT, DEATH, TERMINATION OF EMPLOYMENT, AND SUCH OTHER PERTINENT FACTS AS
THE COMMITTEE MAY REQUIRE.


7.4           INDEMNIFICATION OF COMMITTEE.  THE EMPLOYERS AGREE TO INDEMNIFY
AND TO DEFEND TO THE FULLEST EXTENT PERMITTED BY LAW ANY OFFICER OR EMPLOYEE WHO
SERVES AS A MEMBER OF THE COMMITTEE (INCLUDING ANY SUCH INDIVIDUAL WHO FORMERLY
SERVED AS A MEMBER OF THE COMMITTEE) AGAINST ALL LIABILITIES, DAMAGES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND AMOUNTS PAID IN SETTLEMENT OF ANY CLAIMS
APPROVED BY THE COMPANY) OCCASIONED BY ANY ACT OR OMISSION TO ACT IN CONNECTION
WITH THE PLAN, IF SUCH ACT OR OMISSION IS IN GOOD FAITH.


7.5           CLAIMS PROCEDURE.  IF ANY PERSON (HEREINAFTER CALLED THE
“CLAIMANT”) FEELS THAT HE OR SHE IS BEING DENIED A BENEFIT TO WHICH HE OR SHE IS
ENTITLED UNDER THIS PLAN, SUCH CLAIMANT MAY FILE A WRITTEN CLAIM FOR SAID
BENEFIT WITH THE COMMITTEE.  WITHIN SIXTY DAYS FOLLOWING THE RECEIPT OF SUCH
CLAIM THE COMMITTEE SHALL DETERMINE AND NOTIFY THE CLAIMANT AS TO WHETHER HE OR
SHE IS ENTITLED TO SUCH BENEFIT.  SUCH NOTIFICATION SHALL BE IN WRITING AND, IF
DENYING THE CLAIM FOR BENEFIT, SHALL SET FORTH THE SPECIFIC REASON OR REASONS
FOR THE DENIAL, MAKE SPECIFIC REFERENCE TO THE PERTINENT PROVISIONS OF THIS
PLAN, DESCRIBE ANY ADDITIONAL INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT
THE CLAIM AND EXPLAIN WHY THE INFORMATION IS NECESSARY, ADVISE THE CLAIMANT THAT
HE OR SHE MAY, WITHIN SIXTY DAYS FOLLOWING THE RECEIPT OF SUCH NOTICE, IN
WRITING REQUEST TO APPEAR

19


--------------------------------------------------------------------------------





BEFORE THE COMMITTEE OR ITS DESIGNATED REPRESENTATIVE FOR A HEARING TO REVIEW
SUCH DENIAL, AND STATE THAT THE CLAIMANT HAS THE RIGHT TO BRING A CIVIL ACTION
UNDER SECTION 502(A) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, (“ERISA”) FOLLOWING A DENIAL OF THE CLAIM ON REVIEW.  ANY HEARING SHALL
BE SCHEDULED AT THE MUTUAL CONVENIENCE OF THE COMMITTEE OR ITS DESIGNATED
REPRESENTATIVE AND THE CLAIMANT, AND AT ANY SUCH HEARING THE CLAIMANT AND/OR HIS
OR HER DULY AUTHORIZED REPRESENTATIVE MAY EXAMINE ANY RELEVANT DOCUMENTS AND
PRESENT EVIDENCE AND ARGUMENTS TO SUPPORT THE GRANTING OF THE BENEFIT BEING
CLAIMED.  THE FINAL DECISION OF THE COMMITTEE WITH RESPECT TO THE CLAIM BEING
REVIEWED SHALL BE MADE WITHIN SIXTY DAYS FOLLOWING THE HEARING THEREON, AND
COMMITTEE SHALL IN WRITING NOTIFY THE CLAIMANT OF SAID FINAL DECISION, AGAIN
SPECIFYING THE REASONS THEREFOR AND THE PERTINENT PROVISIONS OF THIS PLAN UPON
WHICH SAID FINAL DECISION IS BASED.  THE WRITTEN NOTICE WILL ALSO INCLUDE A
STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF
CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS AND OTHER INFORMATION
RELEVANT TO THE CLAIM AND A STATEMENT THAT THE CLAIMANT HAS A RIGHT TO BRING A
CIVIL ACTION UNDER SECTION 502(A) OF ERISA.  THE FINAL DECISION OF THE COMMITTEE
SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HAVING OR CLAIMING TO HAVE AN
INTEREST IN THE MATTER BEING REVIEWED.


ARTICLE 8.  AMENDMENT AND TERMINATION


8.1           AMENDMENTS.  THE COMPANY SHALL HAVE THE RIGHT TO AMEND THIS PLAN
FROM TIME TO TIME, SUBJECT TO SECTION 8.3, BY AN INSTRUMENT IN WRITING WHICH HAS
BEEN EXECUTED BY ITS DULY AUTHORIZED OFFICER.


8.2           TERMINATION OF PLAN.  THIS PLAN IS STRICTLY A VOLUNTARY
UNDERTAKING ON THE PART OF THE EMPLOYERS AND SHALL NOT BE DEEMED TO CONSTITUTE A
CONTRACT BETWEEN THE EMPLOYERS AND ANY EMPLOYEE OR A CONSIDERATION FOR, OR AN
INDUCEMENT OR CONDITION OF EMPLOYMENT FOR, THE

20


--------------------------------------------------------------------------------





PERFORMANCE OF SERVICES BY ANY EMPLOYEE.  THE COMPANY RESERVES THE RIGHT TO
TERMINATE THIS PLAN AT ANY TIME EFFECTIVE WITH RESPECT TO ANY SUBSEQUENT PLAN
YEAR, SUBJECT TO SECTION 8.3, BY AN INSTRUMENT IN WRITING WHICH HAS BEEN
EXECUTED BY ITS DULY AUTHORIZED OFFICER.  IN THE EVENT THE PLAN IS TERMINATED,
NO FURTHER CONTRIBUTIONS OR CREDITS SHALL BE MADE AFTER THE EFFECTIVE DATE OF
THE PLAN’S TERMINATION OTHER THAN INTEREST CREDITS MADE PURSUANT TO SECTION 5.2
AND PAYMENTS SHALL BE MADE IN ACCORDANCE WITH THE PAYMENT PROVISIONS OF ARTICLE
6; PROVIDED, HOWEVER, THAT THE BOARD OF DIRECTORS OF THE COMPANY MAY IN ITS
DISCRETION TERMINATE THE PLAN EFFECTIVE AS OF A DATE PRIOR TO THE FIRST DAY OF A
SUBSEQUENT PLAN YEAR AND PROVIDE FOR ACCELERATED PAYMENTS OF ALL AMOUNTS
CREDITED TO ACCOUNTS UPON SUCH A TERMINATION OF THE PLAN TO THE EXTENT SUCH
TERMINATION AND ACCELERATION OF PAYMENTS SATISFIES THE REQUIREMENTS OF CODE
SECTION 409A.


8.3           EXISTING RIGHTS.  NO AMENDMENT OR TERMINATION OF THE PLAN SHALL
ADVERSELY AFFECT THE RIGHTS OF ANY PARTICIPANT WITH RESPECT TO AMOUNTS CREDITED
TO HIS OR HER ACCOUNT PRIOR TO THE DATE OF SUCH AMENDMENT OR TERMINATION.


ARTICLE 9.  MISCELLANEOUS


9.1           NO FUNDING; SOURCE OF PAYMENTS.  NOTHING IN THIS PLAN WILL BE
CONSTRUED TO CREATE A TRUST OR TO OBLIGATE AN EMPLOYER OR ANY OTHER PERSON TO
SEGREGATE A FUND, PURCHASE AN INSURANCE CONTRACT, OR IN ANY OTHER WAY CURRENTLY
TO FUND THE FUTURE PAYMENT OF ANY BENEFITS HEREUNDER, NOR WILL ANYTHING HEREIN
BE CONSTRUED TO GIVE ANY EMPLOYEE OR ANY OTHER PERSON RIGHTS TO ANY SPECIFIC
ASSETS OF AN EMPLOYER OR OF ANY OTHER PERSON.  BENEFIT PAYMENTS TO BE MADE WITH
RESPECT TO A PARTICIPANT’S ACCOUNTS SHALL BE PAID IN CASH FROM THE GENERAL
ASSETS OF THE EMPLOYER, AND SHALL BE THE OBLIGATION SOLELY OF THE EMPLOYER
MAINTAINING SUCH ACCOUNTS.


9.2           NONASSIGNABILITY; DOMESTIC RELATIONS ORDER.  NONE OF THE BENEFITS,
PAYMENTS, PROCEEDS OR CLAIMS OF ANY PARTICIPANT OR BENEFICIARY SHALL BE SUBJECT
TO ANY CLAIM OF ANY CREDITOR

21


--------------------------------------------------------------------------------





OF THE PARTICIPANT OR BENEFICIARY AND, IN PARTICULAR, THE SAME SHALL NOT BE
SUBJECT TO ATTACHMENT OR GARNISHMENT OR OTHER LEGAL PROCESS BY ANY CREDITOR OF
THE PARTICIPANT OR BENEFICIARY, NOR SHALL ANY PARTICIPANT OR BENEFICIARY HAVE
ANY RIGHT TO ALIENATE, ANTICIPATE, COMMUTE, PLEDGE, ENCUMBER OR ASSIGN ANY OF
THE BENEFITS OR PAYMENTS OR PROCEEDS WHICH HE MAY EXPECT TO RECEIVE,
CONTINGENTLY OR OTHERWISE, UNDER THIS PLAN.  NOTWITHSTANDING THE PRECEDING, THE
COMMITTEE SHALL DIRECT THAT ALL OR ANY PORTION OF THE AMOUNT CREDITED TO A
PARTICIPANT’S ACCOUNT BE PAID TO AN INDIVIDUAL OTHER THAN THE PARTICIPANT TO THE
EXTENT NECESSARY TO COMPLY WITH AN ORDER THAT THE COMMITTEE HAS DETERMINED TO BE
A “DOMESTIC RELATIONS ORDER” AS DEFINED IN CODE SECTION 414(P)(1)(B).  FURTHER,
AND ANY PROVISION OF THE PLAN TO THE CONTRARY NOTWITHSTANDING, THE PAYMENT OF
AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT TO AN INDIVIDUAL OTHER THAN THE
PARTICIPANT SHALL BE ACCELERATED AS MAY BE NECESSARY TO FULFILL AN ORDER THAT
THE COMMITTEE HAS DETERMINED TO BE A “DOMESTIC RELATIONS ORDER” AS DEFINED IN
CODE SECTION 414(P)(1)(B).


9.3           LIMITATION OF PARTICIPANTS’ RIGHTS.  PARTICIPATION IN THIS PLAN
SHALL NOT GIVE ANY ELIGIBLE EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOY OF
AN EMPLOYER OR AN AFFILIATE OR ANY RIGHT OR INTEREST IN THE PLAN OTHER THAN AS
HEREIN PROVIDED.  THE EMPLOYERS AND THEIR AFFILIATES RESERVE THE RIGHT TO
DISMISS ANY ELIGIBLE EMPLOYEE WITHOUT ANY LIABILITY FOR ANY CLAIM AGAINST THE
EMPLOYER OR AFFILIATE, EXCEPT TO THE EXTENT OF BENEFIT PAYMENTS PROVIDED HEREIN.


9.4           PARTICIPANTS BOUND.  ANY ACTION WITH RESPECT TO THIS PLAN TAKEN BY
THE COMMITTEE OR THE COMPANY OR ANY ACTION AUTHORIZED BY OR TAKEN AT THE
DIRECTION OF THE COMMITTEE OR THE COMPANY SHALL BE CONCLUSIVE UPON ALL
PARTICIPANTS AND ANY OTHER PERSONS WHO CLAIM ENTITLEMENT TO BENEFITS UNDER THE
PLAN.


9.5           RECEIPT AND RELEASE.  ANY PAYMENT TO ANY PARTICIPANT OR
BENEFICIARY IN ACCORDANCE WITH THE PROVISIONS OF THIS PLAN SHALL, TO THE EXTENT
THEREOF, BE IN FULL SATISFACTION OF

22


--------------------------------------------------------------------------------





ALL CLAIMS AGAINST THE EMPLOYERS AND THE COMMITTEE UNDER THIS PLAN, AND THE
COMMITTEE MAY REQUIRE SUCH PARTICIPANT OR BENEFICIARY, AS A CONDITION PRECEDENT
TO SUCH PAYMENT, TO EXECUTE A RECEIPT AND RELEASE TO SUCH EFFECT.  IF ANY
PARTICIPANT OR BENEFICIARY IS DETERMINED BY THE COMMITTEE TO BE INCOMPETENT BY
REASON OF PHYSICAL OR MENTAL DISABILITY (INCLUDING MINORITY) TO GIVE A VALID
RECEIPT AND RELEASE, THE COMMITTEE MAY CAUSE THE PAYMENT OR PAYMENTS BECOMING
DUE TO SUCH PERSON TO BE MADE TO ANOTHER PERSON FOR HIS OR HER BENEFIT WITHOUT
RESPONSIBILITY ON THE PART OF THE COMMITTEE OR THE EMPLOYER TO FOLLOW THE
APPLICATION OF SUCH FUNDS.


9.6           GOVERNING LAW.  THIS PLAN SHALL BE CONSTRUED, ADMINISTERED, AND
GOVERNED IN ALL RESPECTS UNDER AND BY THE INTERNAL LAWS (AND NOT THE PRINCIPLES
RELATING TO CONFLICTS OF LAWS) OF THE STATE OF TEXAS, EXCEPT WHERE SUPERSEDED BY
FEDERAL LAW.  IF ANY PROVISION SHALL BE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF
SHALL CONTINUE TO BE FULLY EFFECTIVE.


9.7           NO GUARANTEE OF TAX CONSEQUENCES.  NO PERSON CONNECTED WITH THE
PLAN IN ANY CAPACITY, INCLUDING, BUT NOT LIMITED TO, THE EMPLOYERS AND ANY
AFFILIATE AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, MAKES
ANY REPRESENTATION, COMMITMENT OR GUARANTEE THAT ANY TAX TREATMENT, INCLUDING,
BUT NOT LIMITED TO, FEDERAL, STATE AND LOCAL INCOME, ESTATE AND GIFT TAX
TREATMENT, WILL BE APPLICABLE WITH RESPECT TO ANY AMOUNTS DEFERRED OR PAYABLE
UNDER THE PLAN OR THAT SUCH TAX TREATMENT WILL APPLY TO OR BE AVAILABLE TO A
PARTICIPANT ON ACCOUNT OF PARTICIPATION IN THE PLAN.


9.8           ADOPTION BY OTHER EMPLOYERS.  WITH THE CONSENT OF THE BOARD OF
DIRECTORS OF THE COMPANY, THIS PLAN MAY BE ADOPTED BY ANY AFFILIATE, SUCH
ADOPTION TO BE EFFECTIVE AS OF THE DATE SPECIFIED BY SUCH AFFILIATE AT THE TIME
OF ADOPTION.

23


--------------------------------------------------------------------------------





9.9           HEADINGS AND SUBHEADINGS.  HEADINGS AND SUBHEADINGS IN THIS PLAN
ARE INSERTED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN THE
CONSTRUCTION OF THE PROVISIONS HEREOF.

IN WITNESS WHEREOF, The Neiman Marcus Group, Inc. has caused this Plan to be
executed by its duly authorized officer this 16th day of December, 2005.

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Marita O’Dea

 

 

Senior Vice President

 

24


--------------------------------------------------------------------------------